Proceeding pursuant to CPLR article 78 to review a determination of the Town Board of the Town of Poughkeepsie, dated August 23,1995, which adopted the recommendation of a Hearing Officer, made after a hearing, finding the petitioner guilty of certain enumerated charges of misconduct and incompetence, and terminating his employment as a Deputy Building Inspector in the Town of Poughkeepsie Building Department.
Adjudged that the petition is granted to the extent that the determination with respect to charge two is annulled and that charge is dismissed, on the law, without costs or disbursements, the determination is otherwise confirmed, and the proceeding is otherwise dismissed on the merits.
The petitioner, a Deputy Building Inspector with the Town of Poughkeepsie Building Department, was found guilty of misconduct and incompetence in connection with seven of thirteen charges against him. We find that, with the exception of charge two, all of the charges that were sustained in whole or in part were supported by substantial evidence (see, Matter of Stork Rest. v Boland, 282 NY 256).
Notwithstanding the lack of substantial evidence supporting charge two, termination of the petitioner’s employment was warranted. As noted by the Hearing Officer, the petitioner’s infractions affected not only the orderly operation of the Building Department but also members of the public, with whom building inspectors must regularly deal. Furthermore, the record indicates that the petitioner failed to alter his conduct despite repeated counseling by his supervisor (see, Matter of Short v Nassau County Civ. Serv. Commn., 45 NY2d 721). Thus, the penalty of termination was not so disproportionate as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Thompson, J. P., Pizzuto, Joy and Luciano, JJ., concur.